EXHIBIT 10.1
OFFICE USE AGREEMENT
 
This Agreement is by and between PureTech Ventures, LLC ("PureTech") and
FluoroPharma Medical, Inc. ("FluoroPharma") as of June 22, 2011 the ("Effective
Date").
 
WHEREAS, PureTech desires to provide, and FluoroPharma desires to use, certain
of office space and telecommunications equipment located at Suite 1600 (the
"Office Suite") 500 Boylston Street, Boston Massachusetts (the "Premises") upon
the following terms and conditions.
 
NOW THEREFORE, for good and valuable consideration, it is agreed as follows:
 
1. Basic Charges
 
FluoroPharma shall pay to PureTech the sum of $3,750 per month (the "Basic
Charges") for the use of (i) two (2) furnished offices (the "Offices") in the
Office Suite, (ii) two (2) telephones, (iii) working telecommunications lines in
each Office, (iv) conference rooms located within the Office Suite to the extent
such conference rooms are not otherwise reserved or in use and (v) the kitchen
facility in the Office Suite. PureTech shall select the location and size of
such Offices in its sole discretion. PureTech shall make the Offices available
for use in a heated, lighted and clean condition. FluoroPharma shall pay the
Basic Charges in advance on the first day of each month during the Term (as
defined below).
 
2. Term and Termination
 
The term of this Agreement shall begin on the Effective Date and end on June 22,
2012 unless extended by mutual agreement of PureTech and FluoroPharma or earlier
terminated as described below (the "Term").
 
Either PureTech or FluoroPharma may terminate this Agreement with or without
cause by providing the non-terminating party thirty (30) days prior written
notice of such termination; provided, however, that in the event that either
PureTech or FluoroPharma has breached any provision of this Agreement, the
non-breaching party may terminate this Agreement effective immediately upon
delivering written notice to the breaching party of such termination.
 
3. Damages
 
FluoroPharma agrees to indemnify PureTech for any damages in excess of ordinary
wear to the building, furniture, equipment or other fixtures on the Premises
caused by an act of FluoroPharma employees and guests. FluoroPharma will be
billed for any damages repaired by PureTech including labor and materials.
PureTech does not assume responsibility for damage to or loss of any materials
or equipment used or left in the Office Suite by FluoroPharma or its guests.
 
4. Additional Billing


In addition to the Basic Charges, FluoroPharma shall pay for all necessary or
desirable services and expenses incurred by FluoroPharma relating to the use of
the Premises (including but not limited to, parking validation charges). If the
aforesaid services and expenses are arranged by PureTech, FluoroPharma will
reimburse PureTech for all costs associated with the service or expense.
 
5. Compliance with Laws and Regulations
 
FluoroPharma shall comply with the requirements of all applicable laws, rules,
regulations and orders of the United States, any state and local government, and
any applicable foreign jurisdiction, including of the Food and Drug
Administration or similar foreign governmental authority, in the conduct of its
business.
 
6. No Sponsorship or Affiliation
 
PureTech shall not be deemed to be a sponsor of or to be affiliated in any way
with any activities conducted by FluoroPharma at the Office Suite or elsewhere,
and no literature or publicity shall indicate any such PureTech sponsorship or
affiliation.
 
7. No Subletting
 
FluoroPharma may not sublet the Offices or any other rights contained herein.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Indemnification
 
FluoroPharma shall be responsible for the supervision and control of its agents,
employees, guests, and contractors, and their activities on the Premises.
FluoroPharma agrees to indemnify and hold harmless, assume liability for and
defend, PureTech and its officers, employees and agents, from and against any
and all actions, claims, liabilities, assertions or liability, losses, costs,
and expenses, which in any manner arise or are alleged to have arisen, from the
acts, omissions or wrongful conduct of FluoroPharma, in connection with
FluoroPharma's operations, activities, occupancy, or use of the Premises.
 
9. Miscellaneous.
 
(a) All demands, notices, requests, consents and other communications required
or permitted under this Agreement shall be in writing and shall be personally
delivered or sent by reputable commercial overnight delivery service (including
Federal Express and U.S. Postal Service overnight delivery service) or,
deposited with the U.S. Postal Service mailed first class, registered or
certified mail, postage prepaid, as set forth below:
 

  If to FluoroPharma:           FluoroPharma Medical, Inc. 500 Boylston Street,
    Suite 1600 Boston, Massachusetts 02116     Attn: President           If to
PureTech:           PureTech Ventures, LLC 500 Boylston Street, Suite 1600    
Boston, Massachusetts 02116     Attn: Managing Partner  

 
Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) on the first business day (other
than a Saturday, Sunday or legal holiday in the jurisdiction to which such
notice is directed) following the day the same is deposited with the commercial
courier if sent by commercial overnight delivery service; or (iii) the fifth day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following deposit thereof with the U.S. Postal Service
as aforesaid. Each party, by notice duly given in accordance therewith, may
specify a different address for the giving of any notice hereunder.
 
(b) This agreement: (i) may be executed in any number of counterparts, each of
which, when executed by both parties to this agreement shall be deemed to be an
original, and all of which counterparts together shall constitute one and the
same instrument; (ii) shall be governed by and construed under the laws of the
Commonwealth of Massachusetts applicable to contracts made, accepted, and
performed wholly within the Commonwealth of Massachusetts, without application
of principles of conflicts of law; (iii) may be amended, modified, or
terminated, and any right under this agreement may be waived in whole or in
part, only by a writing executed by both PureTech and FluoroPharma; (iv)
contains headings only for convenience, which headings do not form part, and
shall not be used in construction, of this agreement; (v) shall bind and inure
to the benefit of the parties and their respective legal representatives,
successors and permitted assigns; (vi) may not be assigned by either PureTech or
FluoroPharma without the prior written consent of the non-assigning party and
(vi) is not intended to inure to the benefit of any third-party beneficiaries.
 
(d) Waiver of any provision of this Agreement, in whole or in part, in any one
instance shall not constitute a waiver of any other provision in the same
instance, nor any waiver of the same provision in another instance, but each
provision shall continue in full force and effect with respect to any other
then-existing or subsequent breach.
 
(e) This Agreement constitutes the entire agreement of the parties with respect
to its subject matter, superseding all prior oral and written communications,
proposals, negotiations, representations, understandings, courses of dealing,
agreements, contracts, and the like between the parties in such respect.
 
[Remainder of Page Intentionally Blank.]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above
 
 

  PURETECH VENTURES, LLC             By: /s/ Stephen Muniz     Name: Stephen
Muniz     Title: Partner                     FLUOROPHARMA MEDICAL, INC.        
    By: /s/ Thijs Spoor     Name: Thijs Spoor     Title: President, CEO        
         

 